Citation Nr: 0006509	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to nicotine dependence 
acquired in service.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in August 1983.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which confirmed the denial of 
service connection for the cause of the veteran's death 
claimed as due to nicotine dependence acquired in service.  


FINDINGS OF FACT

1.  The veteran died in August 1983, at which time he was 63 
years old.

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was cardio-respiratory arrest, 
and which was due to (or as a consequence of) lung cancer.  
No other significant conditions contributing to death were 
identified.

3.  During the veteran's lifetime, service connection was 
established for post-operative residuals of right inguinal 
hernia, assessed as 10 percent disabling.  

4.  Although the appellant and her daughter assert that the 
veteran first began to smoke cigarettes during service and 
continued to smoke cigarettes until his terminal 
hospitalization, there is no competent medical evidence that 
he became addicted to nicotine while he was in service.

4.  There is no competent medical evidence of a nexus, or 
link, between the lung cancer that caused the veteran's death 
to the use of tobacco in service or to nicotine dependency in 
service.






CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to nicotine dependence 
acquired in service, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Certain diseases are 
presumed to have been incurred in service if manifested to a 
degree of ten percent within a year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990). In the absence of evidence of a well-
grounded claim, there is no duty to assist the appellant in 
developing the facts pertinent to her claim, and the claim 
must be denied.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For service connection 
for the cause of death of a veteran, the first requirement, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996).  

The evidence does not establish, and the appellant does not 
contend, that lung cancer either developed in service, or 
that it developed secondary to the veteran's service-
connected right inguinal hernia.  Rather, she rests her case 
on the alternative premises that the veteran became addicted 
to nicotine while in the military from smoking cigarettes, 
which, in turn, led to the fatal condition that caused his 
death, or which at least contributed substantially or 
materially to his death or had a material influence in 
accelerating his death.  

Initially, the Board notes that on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in July 
1997, the statutory change will not affect the disposition of 
this appeal

A precedential opinion by the VA General Counsel clarified 
when benefits may be awarded based upon in-service tobacco 
use.  This opinion determined that direct service connection 
may be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the VA General 
Counsel clarified that its prior opinion did not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

The VA General Counsel subsequently issued another opinion to 
clarify when service connection may be granted for disability 
that is secondary to nicotine dependence that arose from a 
veteran's tobacco use during service.  The VA General Counsel 
found that a determination as to whether secondary service 
connection should be established depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits  (2) whether the 
veteran acquired a dependence on nicotine in service, and  
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

In this case, the veteran's service medical records reflect 
that the veteran used tobacco in service; however, there is 
no indication of or of treatment for nicotine dependency.  

The veteran died on August [redacted], 1983.  The Certificate 
of Death lists the cause of death as cardio-respiratory arrest 
due to cancer of the lung.  At the time of his death, the 
veteran was service-connected for post-operative residuals of 
right inguinal hernia with a 10 percent evaluation assigned 
to that disability.  

The appellant and her daughter have submitted statements 
asserting that the veteran began smoking during service and 
developed a nicotine dependence during service.  In addition, 
the appellant indicated that the veteran was treated at VA 
Medical Centers in Manchester, New Hampshire, and in Boston, 
and Bedford, Massachusetts.  The RO requested medical records 
from all three facilities, as well as from two private 
physicians named by the appellant.  Treatment records from 
Manchester, New Hampshire and Boston Massachusetts for 
January 1963 to February 1977 show treatment for various 
ailments including hernia repair, a dog bite, cataract 
extractions, and other eye treatments.  These treatment 
reports are negative for any history of tobacco use, nicotine 
dependence or lung cancer.  No other VA treatment records 
were found.

Medical records were received from the Lawrence General 
Hospital in Lawrence, Massachusetts, however the records did 
not pertain to the veteran, as they were dated from 1993 to 
1996, and long after the veteran's death.  

The RO also requested private treatment records from George 
Mansour, M.D., and from George LeMaitre, M.D.  Dr. Mansour 
did not respond to the request, and Dr. LeMaitre could not 
locate any records pertaining to the treatment of the 
veteran.

In addition, the veteran was afforded VA examinations in 
March 1963 and April 1968 in conjunction with his service-
connected hernia disability.  These examination reports are 
negative for any history of tobacco use, nicotine dependence 
or lung cancer.

Following a review of the relevant evidence in this case, the 
Board must conclude that the claim is not plausible.  While 
the veteran's service medical records reflect that the 
veteran then smoked, there is no objective evidence 
establishing that he began smoking during service.  
Significantly, there is no competent medical evidence that he 
became addicted to nicotine while he was in service, or 
competent medical evidence that links the veteran's cause of 
death to the use of tobacco in service or to nicotine 
dependency developed in service.  As such, there is no 
medical evidence of a nexus between the lung cancer that 
resulted in the veteran's death, and his cigarette smoking in 
service. 

The Board does not doubt the sincerity of the appellant and 
her daughter's beliefs that the veteran's death was due to 
nicotine addiction that began in service. However, as a 
layperson without medical training or expertise, neither is 
competent to render an opinion on the two medical questions 
at issue in this case: whether the veteran first became 
addicted to nicotine in service, and whether there is a nexus 
between such addiction and the lung cancer that ultimately 
resulted in his death.  See Brewer v. West, 11 Vet. App. 228 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence competent medical evidence linking the veteran's 
cause of death to nicotine addiction acquired during service, 
as contended, the appellant's claim must be denied as not 
well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death; therefore, 
the VA is under no duty to assist her in developing the facts 
pertinent to that claim.  Epps, 126 F.2d at 1468. 
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

As the RO has also denied the claim as not well grounded, 
there is no prejudice to the appellant in the Board doing 
likewise.  Moreover, the Board finds that the duty to inform 
the appellant of the evidence needed to support her claim is 
met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

